Case 5:17-cv-00179-JPB-JPM Document 107 Filed 10/21/19 Page 1 of 5 PageID #: 930



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA

                                       Wheeling Division

 DIANA MEY,
 CRAIG CUNNINGHAM,
 STEWART ABRAMSON, and
 JAMES EVERETT SHELTON,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                  Plaintiffs,

 vs.                                                       Case No. 5:17-cv-00179-JPB

 DIRECTV, LLC;

 and

 AC1 COMMUNICATIONS, a DirecTV Authorized Dealer,
       and its principal, ADAM COX;
 BIRJU, LLC, a DirecTV Authorized Dealer;
 CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
       a DirecTV Authorized Dealer;
 EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
 EXPLOSIVE SALES MARKETING GROUP, INC,
       a DirecTV Authorized Dealer,
 IQ MARKETING 2, CORP., d/b/a PACIFICOM,
       a DirecTV Authorized Dealer, and its principal,
       MICHAEL ASGHARI;
 KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
 MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
 NAS AIR LOGISTICS, a DirecTV Authorized Dealer;
 PIC SIX, LLC, a DirecTV Authorized Dealer;
 SUPER SALE OUTLETS, LLC., a DirecTV Authorized Dealer;
 XCITE SATELLITE, LLC, a DirecTV Authorized Dealer;

               Defendants.

   PLAINTIFFS’ RULE 55(a) MOTION FOR ENTRY OF DEFAULT BY THE CLERK
                     AGAINST DEFENDANT BIRJU, LLC

        Under Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiffs Diana Mey, Craig

 Cunningham, Stewart Abramson and James Everett Shelton (hereinafter “Plaintiffs”) request the

                                                1
Case 5:17-cv-00179-JPB-JPM Document 107 Filed 10/21/19 Page 2 of 5 PageID #: 931



 Clerk enter default against Defendant Birju, LLC as a result of its failure to answer or otherwise

 defend this action.

         In support, Plaintiffs state:

         1.      Rule 55(a) of the Federal Rules of Civil Procedure states, “When a party against

 whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

 failure is shown by affidavit or otherwise, the clerk must enter the party’s default.”

         2.      Defendant Birju, LLC has failed to plead or otherwise defend the claims in this

 case.

         3.      On November 7, 2018, the Clerk issued a summons for Birju, LLC, through its

 registered agent, VCorp Services CA, Inc., 818 West Seventh Street, Suite 930, Los Angeles,

 California 90017. (See Ex. 1). The summons directed that Birju, LLC answer the Plaintiffs’ First

 Amended Complaint (See Ex. 2.).

         4.      On November 27, 2018, the West Virginia Secretary of State accepted service of

 the First Amended Complaint and Summons on behalf of Defendant Birju, LLC. (See Ex. 1). On

 that same day, the West Virginia Secretary of State mailed the First Amended Complaint and

 Summons to the Defendant through its registered agent, VCorp Services CA, Inc., 818 West

 Seventh Street, Suite 930, Los Angeles, California 90017 by certified mail, certified number

 92148901125134100002434523 (See Ex. 3). According to United States Postal Service records,

 it was delivered on December 3, 2018, at 11:46 a.m. (See Ex. 4).

         5.      Consistent with Federal Rule of Civil Procedure 12(a)(1)(A)(i), the summons

 stated that judgment by default would be entered against Birju, LLC if it failed to respond to the

 Amended Complaint within 21 days of service.




                                                  2
Case 5:17-cv-00179-JPB-JPM Document 107 Filed 10/21/19 Page 3 of 5 PageID #: 932



        6.      Defendant Birju, LLC has failed to respond whatsoever, and no representative has

 appeared on its behalf. See Docket Sheet attached as Ex.5.

        7.      Because Defendant Birju, LLC was properly served and has not appeared to

 defend, the Clerk should enter its default.

        For these reasons, Plaintiffs request the Clerk enter default.

 Dated: October 21, 2019                               Respectfully submitted by,


                                                       /s/ John W. Barrett_____________
                                                       John W. Barrett (WV Bar No. 7289)
                                                       Jonathan R. Marshall (WV Bar No. 10580)
                                                       BAILEY & GLASSER LLP
                                                       209 Capitol Street
                                                       Charleston, WV 25301
                                                       Telephone: (304) 345-6555
                                                       jbarrett@baileyglasser.com
                                                       jmarshall@baileyglasser.com

                                                       Matthew P. McCue
                                                       THE LAW OFFICE OF MATTHEW P. MCCUE
                                                       1 South Avenue, Suite 3
                                                       Natick, MA 01760
                                                       Telephone: (508) 655-1415
                                                       mmccue@massattorneys.net

                                                       Counsel for Plaintiffs




                                                  3
Case 5:17-cv-00179-JPB-JPM Document 107 Filed 10/21/19 Page 4 of 5 PageID #: 933



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA

                                        Wheeling Division

 DIANA MEY,
 CRAIG CUNNINGHAM,
 STEWART ABRAMSON, and
 JAMES EVERETT SHELTON,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                  Plaintiffs,

 vs.                                                         Case No. 5:17-cv-00179-JPB

 DIRECTV, LLC;

 and

 AC1 COMMUNICATIONS, a DirecTV Authorized Dealer,
       and its principal, ADAM COX;
 BIRJU, LLC, a DirecTV Authorized Dealer;
 CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
       a DirecTV Authorized Dealer;
 EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
 EXPLOSIVE SALES MARKETING GROUP, INC,
       a DirecTV Authorized Dealer,
 IQ MARKETING 2, CORP., d/b/a PACIFICOM,
       a DirecTV Authorized Dealer, and its principal,
       MICHAEL ASGHARI;
 KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
 MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
 NAS AIR LOGISTICS, a DirecTV Authorized Dealer;
 PIC SIX, LLC, a DirecTV Authorized Dealer;
 SUPER SALE OUTLETS, LLC., a DirecTV Authorized Dealer;
 XCITE SATELLITE, LLC, a DirecTV Authorized Dealer;

               Defendants.

                                     CERTIFICATE OF SERVICE

        I, John W. Barrett, hereby certify that on October 21, 2019, I served a true and correct

 copy of “Plaintiffs’ Rule 55(A) Motion For Entry Of Default By The Clerk Against Defendant



                                                 4
Case 5:17-cv-00179-JPB-JPM Document 107 Filed 10/21/19 Page 5 of 5 PageID #: 934



 Birju, LLC” was filed with the Clerk of Court using the CM/ECF System, which caused a true

 and accurate copy of such filing to be served upon the following counsel of record.


                                  Danielle M. Waltz
                                  Sarah A. Phipps
                                  Jackson Kelly PLLC
                                  500 Lee Street East, Suite 1600
                                  Charleston, WV 25301
                                  dwaltz@jacksonkelly.com
                                  sphipps@jacksonkelly.com

                                  Archis A. Parasharmi
                                  Daniel E. Jones
                                  Mayer Brown LLP
                                  1999 K Street NW
                                  Washington, DC 20006
                                  aparasharami@mayerbrown.com
                                  djones@mayerbrown.com


                                  Jeffrey M. Wakefield
                                  Bryan N. Price
                                  Raymond L. Harrell, Jr.
                                  Flaherty Sensabaugh Bonasso PLLC
                                  200 Capitol Street
                                  P. O. Box 3843
                                  Charleston, WV 25338-3843
                                  jwakefield@flahertylegal.com
                                  bprice@flahertylegal.com
                                  rharrell@flahertylegal.com




                                                      /s/ John W. Barrett_____________
                                                     John W. Barrett (WV Bar No. 7289)




                                                 5
